Rao, Chief Judge:
The merchandise involved in these cases consists if articles described on the invoices as sleds or sleighs, paper-plate mats, napkin holders, and barrows. They were assessed with duty at 42% per centum ad Valorem under paragraph 411 of the Tariff Act of 1930, as modified by. the Sixth Protocol of Supplementary Concessions to the General Agreement on Tariffs and Trade, 91 Treas. Dec. 150, T.D. 54108, as baskets, wholly or in chief value of wood. They are claimed to be dutiable at 16% per centum ad valorem under paragraph 412 of said tariff act, as. modified by the Annecy Protocol of Terms of Accession to the General Agreement on Tariffs and Trade, *19284 Treas. Dec. 403, T.D. 52373, and 85 Treas. Dec. 138, T.D. 52476, as manufactures in chief value of wood, not specially provided for.
Counsel for the respective parties have submitted these cases for decision on a stipulation reading as follows :
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “A” and initialed PKL (Commodity Specialist’s Initials) by Commodity Specialist Parke K. Linsley (Commodity Specialist’s Name) on the invoices covered by the protests attached hereto on Schedule “A” and assessed with duty at the rate of 4214% under Par. 411 of the Tariff Act of 1930, consist of sleighs the same in all material respects as those the subject of Imported Merchandise Go. v. United States, C.D. 2707 [sic], and therein held to be dutiable at 16%% under Par. 412 of the Tariff Act of 1930, as modified by T.D. 52373 and T.D. 52476.
IT IS FURTHER STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “B” and initialed PKL (Commodity Specialist’s Initials) by Commodity Specialist Parke K. Linsley (Commodity Specialist’s Name) on the invoices covered by the protests attached hereto on Schedule “A” and assessed with duty at the rate of 42%% under Par. 411 of the Tariff Act of 1930, consist of paper-plate mats, napkin holders and wheel barrels the same in all material respects as those the subject of Imported Merchandise Go. v. United States, Abs. 68437, and therein held to be dutiable at 16%% under Par. 412 of the Tariff Act of 1930, as modified by T.D. 52373 and T.D. 52476.
IT IS FURTHER STIPULATED AND AGREED that the records in C.D. 2707 [sic] and Abs. 68437 be incorporated in these cases, and that the protests attached hereto on Schedule “A” be submitted on this stipulation, said protests being limited to the items marked “A” and “B” as aforesaid.
In view of this stipulation and on the authority of the decisions cited therein, we hold that the merchandise represented by the items marked with the letter “A,” consisting of sleds or sleighs, or with the letter “B,” consisting of paper-plate mats, napkin holders, and wheel barrows, and with the initials of the commodity specialist on the invoices covered by the protests listed on schedule “A,” attached hereto and made a part hereof, is properly dutiable at 16% per centum ad valorem under paragraph 412 of the Tariff Act of 1930, as modified, as manufactures in chief value of wood, not specially provided for.
The protests are sustained and judgment will be entered for the plaintiff.